


Exhibit 10.9


TEMPLATE – EMPLOYEE


Glowpoint, Inc.
2014 Equity Incentive Plan


Time-Vested Restricted Stock Unit Agreement


Glowpoint, Inc., a Delaware corporation (the “Company”), pursuant to its 2014
Equity Incentive Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”), the restricted stock units set forth
below (individually and collectively referred to as the “Restricted Stock
Units”). The grant is subject to and governed by the Plan generally, and all
capitalized terms not defined herein shall have the meanings given to such terms
in the Plan.
Notice of Restricted Stock Unit Award
Participant
[____________]
Grant Date
[____________]
Number of Restricted Stock Units
[____________]
Vesting Schedule
Except as set forth below, the Restricted Stock Units will vest in accordance
with the following schedule, provided Participant remains in the continuous
employment of the Company or its Subsidiaries from the Grant Date to the
applicable “Scheduled Vesting Date” set forth below:
The Administrator shall determine in its discretion whether and when
Participant’s continuous employment with the Company or its Subsidiaries has
ended (including as a result of any leave of absence).







--------------------------------------------------------------------------------



Special Vesting Events
Death or Disability
In the event of the termination of Participant’s continuous employment with the
Company on account of Participant’s death or Disability, then, on the date of
such termination, the Restricted Stock Units shall vest in a pro-rata number of
Restricted Stock Units in an amount equal to the number of Restricted Stock
Units that Participant would have been entitled to at the next vesting date had
Participant’s employment not terminated, multiplied by a fraction, the numerator
of which shall be the number of days elapsed from the first day of such vesting
period through and including the date of termination and the denominator of
which shall be the total number of days in the applicable vesting period. The
Restricted Stock Units that have not vested pursuant to the foregoing sentence,
if any, shall be forfeited. “Disability” shall have the meaning set forth in
Treasury Regulation Section 1.409A-3(i)(4).
Change in Control
In the event of a Change in Control while Participant is in the continuous
employment of the Company, any unvested Restricted Stock Units shall vest in
full immediately prior to such Change in Control.
Payment
The Company shall issue to Participant one share of Common Stock for each
Restricted Stock Unit that vests hereunder, with the delivery of such Common
Stock to occur as soon as reasonably practicable following, and in no event more
than thirty (30) days following, the date on which vesting occurred (any such
date on which vesting occurs being an “Actual Vesting Date”).
Dividend Equivalent Right
Restricted Stock Units shall have related dividend equivalent rights, which
shall entitle Participant upon the vesting of Restricted Stock Units to receive
an additional amount in cash equal to the value of all dividends and
distributions made between the Grant Date and the Actual Vesting Date with
respect to a number of shares of Common Stock equal to the number of Restricted
Stock Units vesting on such date (the “Dividend Equivalent Amounts”). The
Dividend Equivalent Amounts shall be accumulated and paid as soon as reasonably
practicable following, and in no event more than thirty (30) days following, the
Actual Vesting Date of the Restricted Stock Units to which they relate. In the
event the related Restricted Stock Units are forfeited, the accumulated Dividend
Equivalent Amounts will also be forfeited.
Stockholder Rights
Participant has no stockholder rights with respect to the Restricted Stock
Units.
Other Terms and Conditions
Are set forth in the accompanying Restricted Stock Unit Grant Terms and
Conditions and the Plan.








2



--------------------------------------------------------------------------------



By executing this letter below, Participant and the Company agree that the
Restricted Stock Units granted hereby are granted under and governed by the
terms and conditions of the Plan and this Time-Vested Restricted Stock Unit
Agreement (including this Notice of Restricted Stock Unit Award and the
accompanying Restricted Stock Unit Terms and Conditions) (the “Grant
Documents”). Participant hereby represents and acknowledges that he or she has
been provided the opportunity to review the Plan and the Grant Documents in
their entirety, and Participant hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and the Grant Documents.
IN WITNESS WHEREOF, the parties have executed this Time-Vested Restricted Stock
Unit Agreement, effective as of the day and year first above written.


GLOWPOINT, INC
 
GRANTEE
 
 
 
 
 
Name, Title
Date
 
Signature
Date


3



--------------------------------------------------------------------------------



Restricted Stock Unit Terms and Conditions


The following terms and conditions apply to the Restricted Stock Units granted
to Participant by the Company, as specified in the accompanying Notice of
Restricted Stock Unit Award.
1.    Grant of Restricted Stock Units. The Company has issued to Participant the
number of Restricted Stock Units set forth above in the Notice of Restricted
Stock Unit Award, effective on the Grant Date, and subject to the terms and
conditions set forth in the Notice of Restricted Stock Unit Award, these
Restricted Stock Unit Terms and Conditions, and the Plan (which is incorporated
herein by reference).
2.    Restricted Stock Units Non-Transferable. Restricted Stock Units (and
related rights) may not be sold, assigned, transferred by gift or otherwise,
pledged, hypothecated, or otherwise disposed of, by operation of law or
otherwise.
3.     Vesting. Unless otherwise provided in the Plan, Participant’s Restricted
Stock Units shall vest in accordance with the Vesting Schedule and/or upon the
Special Vesting Events set forth in the Notice of Restricted Stock Unit Award.
4.    Payment. Payment in respect of vested Restricted Stock Units shall be made
at the time(s) and in the form(s) set forth in the Notice of Restricted Stock
Unit Award.
5.    Termination of Employment; Forfeiture. Upon the termination of
Participant’s continuous employment with the Company or its Subsidiaries for any
reason, any Restricted Stock Units that do not or have not vested in accordance
with Paragraph 3 and the Notice of Restricted Stock Unit Award shall immediately
be forfeited. Upon forfeiture, Participant shall have no further rights with
respect to such Restricted Stock Units and related Dividend Equivalent Amounts.
6.    Tax Treatment; Section 409A. Participant may incur tax liability as a
result of the receipt of Restricted Stock Units and payments thereunder.
Participant should consult his or her own tax adviser for tax advice.
Participant acknowledges that the Administrator, in the exercise of its sole
discretion and without Participant’s consent, may amend or modify the Grant
Document in any manner, and delay the payment of any amounts thereunder, to the
minimum extent necessary to satisfy the requirements of Section 409A of the
Code. The Company will provide Participant with notice of any such amendment or
modification. This Section does not, and shall not be construed so as to, create
any obligation on the part of the Company to adopt any such amendments or to
take any other actions or to indemnify Participant for any failure to do so.
7.    Tax Withholding. Participant shall make appropriate arrangements with the
Company to provide for payment of all federal, state, local or foreign taxes of
any kind required by law to be withheld upon the payment of any amounts pursuant
to Participant’s Restricted Stock Units. Such arrangements may include, but are
not limited to, the payment of cash directly to the Company, withholding by the
Company from other cash payments of any kind otherwise due Participant, or share
withholding as described below. Participant may elect to satisfy the minimum
statutory withholding obligations, in whole or in part, (i) by having the
Company withhold shares otherwise issuable to Participant or (ii) by delivering
to the Company shares of Common Stock already owned by Participant. The shares
delivered or withheld shall have an aggregate Fair Market Value not in excess of
the minimum statutory total tax withholding obligations. The Fair Market Value
of the shares used to satisfy the withholding obligation

4



--------------------------------------------------------------------------------



shall be determined by the Company as of the date that the amount of tax to be
withheld is to be determined. Shares used to satisfy any tax withholding
obligation must be vested and cannot be subject to any repurchase, forfeiture,
or other similar requirements. Any election to withhold shares shall be
irrevocable, made in writing, signed by Participant, and shall be subject to any
restrictions or limitations that the Administrator, in its sole discretion,
deems appropriate.


8.    Consent Relating to Personal Data. Participant, although under no
obligation to do so, voluntarily acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 8.
The Company and its subsidiaries hold, for the purpose of managing and
administering the Plan, certain personal information about Participant,
including Participant’s name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Restricted Stock Units and other equity awards or any other entitlement
to shares awarded, canceled, purchased, vested, unvested or outstanding in
Participant’s favor (“Data”). The Company and/or its Subsidiaries will transfer
Data among themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan and the
Company and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. Participant authorize them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares on
Participant’s behalf to a broker or other third party with whom Participant may
elect to deposit any shares acquired pursuant to the Plan. Participant may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company.


10.    Other Employee Benefits. Except as specifically provided otherwise in any
relevant employee benefit plan, program, or arrangement, the Restricted Stock
Units evidenced hereby are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.


11.    Electronic Delivery. PARTICIPANT HEREBY CONSENTS TO ELECTRONIC DELIVERY
OF THE PLAN, AND ANY DISCLOSURE OR OTHER DOCUMENTS RELATED TO THE PLAN,
INCLUDING FUTURE GRANT DOCUMENTS (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE
COMPANY MAY DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO PARTICIPANT BY E-MAIL,
BY POSTING SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF
ELECTRONIC DELIVERY AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION.
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE IS ABLE TO ACCESS, VIEW AND RETAIN AN
E-MAIL ANNOUNCEMENT INFORMING PARTICIPANT THAT THE PLAN DOCUMENTS ARE AVAILABLE
IN HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY DETERMINES IN ITS SOLE
DISCRETION.


12.    Notices. Any notice required or permitted to be given hereunder shall be
in writing and shall be given by hand delivery, by e-mail, by facsimile, or by
first class registered or certified mail, postage prepaid, addressed, if to the
Company, to its Corporate Secretary, and if to Participant, to Participant’s
address now on file with the Company, or to such other address as either may
designate in

5



--------------------------------------------------------------------------------



writing. Any notice shall be deemed to be duly given as of the date delivered in
the case of personal delivery, e-mail, or facsimile, or as of the second day
after enclosed in a properly sealed envelope and deposited, postage prepaid, in
a United States post office, in the case of mailed notice.


13.    Amendment. The Grant Documents may be amended by the Administrator at any
time without Participant’s consent if such amendment does not reduce the
benefits to which Participant was entitled. In all other cases, the Grant
Documents may not be amended or otherwise modified unless evidenced in writing
and signed by the Company and Participant.


14.    Relationship to Plan. Nothing in the Grant Documents shall alter the
terms of the Plan. If there is a conflict between the terms of the Plan and the
terms of the Grant Documents, the terms of the Plan shall prevail.


15.    Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of these Restricted Stock Unit Terms and Conditions. The
invalidity or unenforceability of any provision of the Grant Documents shall not
affect the validity or enforceability of any other provision thereof, and each
other provision thereof shall be severable and enforceable to the extent
permitted by law.


16.    Waiver. Any provision contained in the Grant Documents may be waived,
either generally or in any particular instance, by the Administrator appointed
under the Plan, but only to the extent permitted under the Plan.


17.    Binding Effect. The Grant Documents shall be binding upon and inure to
the benefit of the Company and to Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns.


18.    Rights to Employment. Nothing contained in the Grant Documents shall be
construed as giving Participant any right to be retained in the employ of the
Company and the Grant Documents are limited solely to governing the parties’
rights and obligations with respect to the Restricted Stock Units.


19.    Governing Law. The Grant Documents shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the choice
of law principles thereof.


20.    Company Policies to Apply. The sale of any shares of Common Stock
received as payment under the Restricted Stock Units is subject to the Company’s
policies regulating securities trading by employees, all relevant federal and
state securities laws and the listing requirements of any stock exchange on
which the shares of the Company’s Common Stock are then traded. In addition,
participation in the Plan and receipt of remuneration as a result of the
Restricted Stock Units is subject in all respects to any Company compensation
clawback policies that may be in effect from time to time.
21.    Section 409A Compliance. The intent of the parties is that payments and
benefits under these Grant Documents be exempt from Section 409A of the Code as
“short-term deferrals,” and the Grant Documents shall be interpreted and
administered accordingly.





6

